                                         Case 5:17-cv-00220-LHK Document 1140 Filed 01/06/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                               NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                            SAN JOSE DIVISION
                                  11

                                  12    FEDERAL TRADE COMMISSION,                          Case No.17-cv-00220-LHK
Northern District of California
 United States District Court




                                  13                  Plaintiff,                           ORDER GRANTING MEDIATEK’S
                                                                                           MOTION TO SEAL PORTIONS OF
                                  14             v.                                        TRIAL EXHIBITS
                                  15    QUALCOMM INCORPORATED,                             Re: Dkt. No. 1124

                                  16                   Defendant.
                                  17

                                  18          Before the Court is third-party MediaTek Inc.’s (“MediaTek”) motion to seal certain

                                  19   portions of three trial exhibits. ECF No. 1124. Applying the compelling reasons standard,

                                  20   Kamakana v. City & Cnty. of Honolulu, 447 F.3d 1172, 1178-79 (9th Cir. 2006), the Court

                                  21   GRANTS MediaTek’s motion to seal the selected portions of exhibits CX3542, CX3545, and

                                  22   CX3551.

                                  23   IT IS SO ORDERED.

                                  24   Dated: January 6, 2019

                                  25                                                  ______________________________________
                                                                                      LUCY H. KOH
                                  26                                                  United States District Judge
                                  27
                                                                                       1
                                  28
                                       Case No. 17-cv-00220-LHK
                                       ORDER GRANTING MEDIATEK’S MOTION TO SEAL PORTIONS OF TRIAL EXHIBITS
